Citation Nr: 1625991	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-29 948  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES
 
1. Entitlement to service connection for tinnitus.

2. Entitlement to total disability due to individual unemployability (TDIU) as a result of service-connected prostate cancer and acquired psyciatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for tinnitus was denied by the Board in a May 2015 decision, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, a Joint Motion for Partial Remand was filed with, and granted by, the Court.  The Court then remanded that appeal to the Board for appropriate action.

In an October 2015 Supplemental Statement of the Case (SSOC), the RO added the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer to the appeal.  This addition was made in order to comply with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) which the RO interpreted as requiring adjudication of an increased rating claim for the disabilities to which the Veteran attributes his unemployability.  That interpretation, however, is incorrect as under Rice, the issue of a TDIU is to be added to an appeal of an increased rating issue if TDIU has been raised by the record.  In the August 2014 notice of disagreement (NOD) for the TDIU, the Veteran indicated that he was unemployable due to his prostate cancer, but he did not suggest that he was appealing the rating assigned to his prostate cancer.  

No Statement of the Case (SOC) was issued for an increased rating claim for prostate cancer, and on his July 2015 VA Form 9, the Veteran explicity limited his appeal to the issue of entitlement to TDIU.  Finally, after the October 2015 SSOC, neither the Veteran nor his representative provided evidence or argument on the issue of entitlement to an increased rating for his prostate cancer.  Thus, the Veteran indicated no belief or reliance on the issue being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Consequently, the Board determines that it does not have jurisdiction over the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  

This appeal was processed electronically using Virtual VA and the Veterans Benefits Management System.  Any future consideration of this case should account for the electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus originated while the Veteran was serving on active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant entitlement to service connection for tinnitus is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) and the implementing regulations.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of noise exposure in service from weapons and artillery fire.  The Veteran's DD Form 214 reports that he was a medical service specialist and his service personnel records confirm that he had service in the Republic of Vietnam during the Vietnam Era.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  Moreover, tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  His tinnitus was also documented by VA examiners.  Therefore, the Board concludes that the Veteran has a current disability of tinnitus.  The remaining question is whether he has tinnitus related to in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears, to include the Veteran's separation examination.  The July 2012 VA examiner opined that the Veteran's tinnitus did not relate to service as the service treatment records and self-reported history did not link the disability to service.  Similarly, the examiner in a November 2014 addendum stated that the report of tinnitus made by the Veteran could not be connected to the Veteran's military service by either his service treatment records or history taken at the time of the VA examination.  

However, both of these opinions do not take into account the Veteran's assertions that his tinnitus began during his military service, as documented in his October 2012 VA form 9.  As indicated, the Veteran is competent to speak to the presence of tinnitus and to, therefore, establish a diagnosis and onset of the disability.  Consequently, the Board finds that the evidence in favor of and against the Veteran's claim is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Finally, with regard to the issue of TDIU, the Board determines that the Veteran should be afforded a VA examination that assesses the functional effects that the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  Opinions as to the impact of each of the Veteran's disabilities on his employment are of record, but there is no opinion that considers the combined effects of the disabilities.  Therefore, the Board determines that a remand is necessary so that an opinion may be obtained as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment as a result of service-connected disability. 

Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. The examiner must not consider the Veteran's age or any non-service connected disabilities.

2. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).








Department of Veterans Affairs


